MMA FINANCIAL, INC.
EMPLOYMENT AGREEMENT

David Kay

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 7 day
of November 2007 by and between MMA Financial, Inc., a Maryland corporation
(“Employer”) and David Kay (“Employee”).

WHEREAS, Employer and Employee desire to enter into an employment relationship
according to the terms set forth herein effective as of November 21, 2007 (the
“Effective Date”);

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

1. Employment, Duties, Etc. Employer agrees to employ Employee, and Employee
agrees to be employed by Employer, on the terms and conditions provided in this
Agreement.

(a) Position(s), Duties and Responsibilities. Employee is engaged to serve as
Employer’s Chief Financial Officer. In this capacity, Employee shall report
directly to the Chief Executive Officer of Municipal Mortgage & Equity, LLC,
Employer’s parent company (the “Company”). The Employee’s duties, powers and
responsibilities shall be commensurate with those customarily associated with
the chief financial officer of a corporation comparable to the Company, with
Employee’s specific duties, powers and responsibilities set forth on the
attached Exhibit A.

(b) Extent of Services. Employee agrees to devote Employee’s full time energy,
attention and skill in performing his duties under this Agreement. Provided that
such activity shall not violate any provision of this Agreement (including the
noncompetition provisions of Section 8 below) or materially interfere with the
performance of Employee’s duties hereunder, nothing herein shall prohibit
Employee (1) from engaging in charitable, civic, religious, fraternal or trade
group activities, or (2) from investing in other entities or business ventures.

2. Compensation. As compensation for performing the services required by this
Agreement, and during the term of this Agreement, Employee shall be compensated
as follows:

(a) Base Compensation. From the Effective Date through the Expiration date,
Employer shall pay to Employee a salary (“Base Compensation”) of $425,000 per
annum payable in accordance with the general policies and procedures of
Employer, but in any event no less frequently than every two weeks, in
substantially equal installments, subject to withholding for applicable federal,
state and local taxes. Assuming that notice of termination has not been given
under Section 7, each January 1st during the effectiveness of this Agreement,
Employee’s Base Compensation shall increase by an amount equal to 5% of the Base
Compensation in effect on such date, beginning January 1, 2009. The Compensation
Committee of the Company’s Board of Directors, based on periodic reviews of
Employee’s performance and the recommendation of the Chief Executive Officer,
shall determine additional increases, if any, in Base Compensation. The Employer
may not reduce per annum Base Compensation below the sum of $425,000 plus the
cumulative amount of all increases in Base Compensation during the term of this
Agreement. As used elsewhere in this Agreement, the term “Base Compensation”
means the sum of $425,000 plus all increases thereto.

(b) Incentive Compensation.

In addition to Employee’s Base Compensation in effect from time to time,
Employee shall be eligible to earn additional annual compensation (“Incentive
Compensation”) up to an amount equal to 300% (based on maximum performance) of
Base Compensation in effect from time to time. The amount of the annual cash
bonus portion of Incentive Compensation will be based on Employee’s performance
and Employer’s company-wide performance. The amount of the long-term incentive
portion of Incentive Compensation will be based on a formula weighted among
achievement of strategic objectives, absolute total shareholder return (“TSR”)
and any supplemental performance measures approved by the Board of Directors or
the Compensation Committee of the Company for purposes of assessing management
performance. Standards for evaluation of Employee’s performance and the nature
and amount of Incentive Compensation awards will be on bases and criteria
comparable to and no less favorable to Employee than those applied to the Chief
Executive Officer and Chief Operating Officer of the Company, having due regard
for the differences in duties among the executive officers.

Incentive Compensation may, at the election of Employer, take the form of cash
or equity or equity-based awards in the Company. To the extent Employee’s
Incentive Compensation consists of such equity awards, such awards may be
granted under Employer’s employee share incentive plans as in effect from time
to time, and may be subject to the approval of the Company’s Compensation
Committee. Employee understands and agrees that the equity component of
Incentive Compensation may be awarded on a deferred basis and may vest and be
issued over time in up to four equal installments, with the first payable at or
about the time of the award and the remainder on each of the next three
anniversaries of the award. Incentive Compensation for any given calendar year
shall be determined no later than 60 days after the last day of Employer’s
calendar year and the current portion of such award shall be paid on March 5 of
the following calendar year. Each installment of such award having delayed
vesting shall be paid within thirty days of the vesting date. Incentive
Compensation shall be pro-rated for any partial calendar years Other than as
specifically set forth herein, if this Agreement is terminated for any reason
during any fiscal year for which Employee is eligible for Incentive
Compensation, no Incentive Compensation shall be payable to Employee for that
calendar year. However, Incentive Compensation shall be pro-rated for the
calendar year in which the Effective Date falls.

(c)  Form 10-K Completion Bonus.

In addition to Employee’s Base Compensation and Incentive Compensation, Employee
shall be eligible to receive a Form 10-K Completion Bonus based on the filing of
the Company’s 2006 Form 10-K (the “Initial Filing”) and the filing of the
Company’s 2007 Form 10-K (the “Second Filing”). The Form 10-K Completion Bonus
for the Initial Filing shall be in an amount equal to 2.66 times Employee’s Base
Compensation in effect for the year in which the Initial Filing occurs . The
Form 10-K Completion Bonus for the Second Filing shall be in an amount equal to
1.34 times Employee’s Base Compensation in effect for the year in which the
Second Filing occurs. The Form 10-K Completion Bonus for a given filing shall
not be payable if a Change in Control (as defined in Section 7(f)(iii)) occurs
before that filing. Each Form 10-K Completion Bonus may, at the election of the
Employer, take the form of cash or equity or equity based awards in the Company.
To the extent a Form 10-K Completion Bonus consists of such equity awards, such
awards may be granted under Employer’s employee share incentive plans as in
effect from time to time, and may be subject to approval of the Company’s
Compensation Committee. Employee understands and agrees that the equity
component of each Form 10-K Completion Bonus may be awarded on a deferred basis
and may vest and be issued over time in up to three equal installments, with the
first payable at or about the time of the award (i.e., the date of the
applicable filing, assuming no prior Change in Control) and the remainder on
each of the next two anniversaries of the award. In the case of awards with
delayed vesting, each installment shall be paid within thirty days of the
vesting date.

(d) Change in Control Bonus.

In the event of a Change of Control (as defined in Section 7(f)(iii)), Employee
shall be eligible to receive a cash bonus equal to eight times Employee’s Base
Compensation in effect for the year in which the Change in Control occurs. This
Change in Control Bonus shall be reduced by the amount of any Form 10-K
Completion Bonus such that the total amount of Form 10-K Completion Bonuses and
Change in Control Bonus paid to Employee shall not exceed the amount of the
Change in Control bonus set forth in the previous sentence. The Change in
Control Bonus shall be payable one-half on the effective date of the Change in
Control and one-half on March 31, 2010; provided, however, that in the event
Employee shall cease to be employed by Employer, the Company or a successor
entity following such Change in Control, the second installment of the Change in
Control bonus shall be paid to Employee immediately upon the termination of
employment unless the reason for the termination is termination by the Employee
without Good Reason (as defined in Section 7(b)), in which event only a prorated
portion of the second installment of the Change in Control bonus shall be paid
to Employee in an amount equal to the amount of the second installment times a
fraction, the numerator of which is the number of whole months which have
elapsed between the date of the Change in Control and the date of termination
and the denominator of which is the number of whole months from the date of the
Change in Control to March 31, 2010; and further provided, that in the event
Employee shall be terminated without Cause (as defined in Section 7(a)(ii))
within three (3) months preceding the execution and delivery of a letter of
intent which subsequently results in a Change in Control, the Change in Control
bonus (based on the Base Compensation Employee was earning at the time of
termination) shall be payable immediately upon the consummation of the Change in
Control.

3. Employee Benefits. During the Term (as defined in Section 6), Employee and
Employee’s eligible dependents shall have the right to participate to the same
extent as other senior officers in any retirement, pension, insurance, health or
other benefit plan or program adopted by Employer (or in which Employer
participates) subject, in the case of a plan or program (other than any
severance plan), to all of the terms and conditions thereof, and to any
limitations imposed by law. To the extent that Employee has similar benefits
under a plan or program established by any other entity, Employee shall
nonetheless have the right to the benefits provided by Employer’s plan or
program; provided, however, that where by the terms of any plan or program, or
under applicable law, Employee may only participate in one such plan or program,
Employee shall have the option to limit participation to the plan or program
sponsored by Employer, or to such other plan or program. Employee shall have the
right, to the extent permitted under any applicable law, to participate
concurrently in plans or programs sponsored by others (including self-employment
plans or programs) and in plans or programs sponsored by Employer.

4. Vacation, Sickness and Leaves of Absence.

(a) Vacation and Sick Leave. Employee shall be entitled to five (5) weeks paid
vacation during each fiscal year. Employee shall provide Employer with
reasonable notice of anticipated vacation dates. Employee shall be entitled to
such sick leave, with pay, as Employer provides to other similarly situated
senior officers of the Company.

(b) Carry-Forward/Pay Out of Vacation and Sick Leave. Vacation or sick days that
are not taken in a given fiscal year may be carried over to the next fiscal
year; provided, however, that no more than a total of ten vacation days and ten
sick days may be carried forward. In the event of the expiration of the Term or
the termination of this Agreement for any reason, Employer agrees to compensate
Employee for all unused vacation and sick days carried forward, plus all unused
vacation and sick days for the year of expiration or termination (assuming
proportionate accrual of such vacation and sick days during such year), such
compensation not to exceed, however, a total of ten vacation days and ten sick
days.

(c) Leaves of Absence. Employee may also be granted leaves of absence with or
without pay for such valid and legitimate reasons as the Board of Directors of
the Company, in its reasonable discretion, may determine.

5. Expenses. Employee shall be entitled to receive, within a reasonable period
of time after Employee has delivered to Employer an itemized statement thereof,
and after presentation of such invoices or similar records as Employer may
reasonably require, reimbursement for all necessary and reasonable expenses
incurred by Employee in connection with the performance of the duties described
in Section 1 hereof. To the extent necessary to avoid characterizing any
reimbursement to Employee as deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such reimbursements
shall be submitted no later than March 1 following the close of the calendar
year in which the expense was incurred by Employee and paid on or before
March 15th following the close of such calendar year. Amounts which are not
submitted within the required timeframe shall not be eligible for reimbursement
hereunder.

6. Term. The term of this Agreement shall commence on the Effective Date and end
on March 31, 2010. This Agreement may also be terminated at the times and under
the circumstances set forth in section 7 below. The term of this Agreement is
herein referred to as the “Term,” and the last day of the Term is referred to
herein as the Expiration Date. Any termination of this Agreement shall be
subject to Section 8 below.

7. Termination and Termination Benefits.

(a) Termination by Employer.

(i) With Cause. Employer may terminate this Agreement for Cause (defined below)
upon ten days prior written notice to Employee. In the event that Employer
terminates this Agreement pursuant to this Section 7(a)(i), Employee shall be
entitled to receive the Base Compensation and the benefits to which Employee is
entitled under this Agreement through the Termination Date (defined in
Section 7(f) below), payable within 30 days of the Termination Date. As used in
this Agreement, “Cause” shall mean (A) acts or omissions by Employee with
respect to Employer which constitute intentional misconduct or a knowing
violation of law; (B) receipt by Employee of money, property or services from
Employer or from another person dealing with Employer in violation of law or
this Agreement, (C) breach by Employee of the provisions of Section 8 below,
(D) breach by Employee of the duty of loyalty to Employer, (E) repeated failure
by Employee to perform the duties assigned pursuant to Section 1 hereof, which
failure has continued for a period of 30 days following delivery of written
notice from Employer specifying in reasonable detail the nature of such failure
without Employee taking such actions as in the opinion of the Company are
reasonably likely to remedy such failure; provided that such cure period shall
be available to Employee on only two occasions, (F) violation of Employer’s
policies with respect to alcohol or drug use or abuse, or (G) Employee pleaded
guilty or no contest to or is convicted of any criminal offense (other than
traffic violations). The parties agree that Employee’s failure to achieve
objective performance goals or similar criteria shall not, in and of itself, be
deemed to constitute a failure to substantially perform the duties assigned to
Employee.

(ii) Without Cause. Employer may terminate this Agreement without Cause upon
90 days prior written notice to Employee. In the event that Employer terminates
this Agreement pursuant to this Section 7(a)(ii) or Employer terminates
Employee’s employment upon expiration of the Term , Employee shall be entitled
to receive (x) Employee’s Base Compensation and the benefits to which Employee
is entitled under this Agreement through the Termination Date (as defined in
Section 7(f)), plus (y) the Proportionate Share (as defined in Section 7(f)) of
Employee’s Incentive Compensation, plus (z) severance payments in an aggregate
amount of twenty four (24) months’ Base Compensation; provided, however, that if
Employee has received a Change in Control Bonus, then no severance payment shall
be due or payable under clause (z).

(iii) Disability. If a Disability (defined below) prevents the Employee from
performing the duties assigned to Employee under Section 1 hereof, Employer may
terminate this Agreement upon 30 days prior written notice to Employee. In the
event that Employer terminates Employee pursuant this Section 7(a)(iii),
Employee shall be entitled to receive (x) Employee’s Base Compensation and the
benefits to which Employee is entitled under this Agreement through the
Termination Date, plus (y) the Proportionate Share (as defined in Section 7(e))
of Employee’s Incentive Compensation, plus (z) severance payments in an
aggregate amount equal to the greater of (A) twelve (12) months’ Base
Compensation and (B) the Base Compensation that Employee would have received
from the Termination Date through the Expiration Date. Nothing in this
Section 7(a)(iii) shall be construed to limit Employee’s rights under or vary
the terms of any disability insurance policy provided by Employer in any manner
adverse to Employee. Employee shall be considered to have a “Disability” if
Employee is unable to perform the duties assigned to Employee under Section 1
hereof due to illness, physical or mental disability or other incapacity for a
total of 120 or more business days during any twelve-month period.

(b) Termination by Employee. Employee may terminate this Agreement for Good
Reason (defined below) upon 30 days prior written notice to Employer. In the
event that Employee terminates this Agreement pursuant to this Section 7(b),
Employee shall be entitled to receive (x) Employee’s Base Compensation and the
benefits to which Employee is entitled under this Agreement through the
Termination Date, plus (y) the Proportionate Share (as defined in Section 7(f))
of Employee’s Incentive Compensation, plus (z) severance payments in an
aggregate amount of twenty four (24) months’ Base Compensation; provided,
however, that if Employee has received a Change in Control Bonus, then no
severance payment shall be due or payable under clause (z). As used in this
Agreement, “Good Reason” shall mean (i) the reduction by Employer of Employee’s
Base Compensation without Employee’s consent, (ii) the failure by the Company or
Employer to provide in any material respect any of the payments, benefits or
conditions of employment to which Employee is entitled under this Agreement or
the establishment by Employer of any material impediment to Employee’s
opportunity to earn Incentive Compensation; (iii) a material reduction or
alteration in Employee’s authority, duties or responsibilities as provided in
Section 1 (and Exhibit A) by the Company or Employer, without Employee’s
consent; provided that Employee shall be deemed to have consented to such
reduction or alteration in duties if Employee does not object to such reduction
or alteration in writing within 60 days of the implementation of such reduction
or alteration, (iv) a situation where the Company or Employer, through a formal
assignment of duties or otherwise, requires Employee to take any act which would
be a violation of federal, state or local law or the Company’s Charter or
bylaws.

(c) Death Benefit. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Employee’s death. In such event,
Employee’s estate or such other beneficiary as employee shall provide in writing
shall be entitled to receive an amount equal to twenty four (24) months’ Base
Compensation (the “Death Benefit”) payable in accordance with Employer’s usual
payroll practices, except that if Employer receives any insurance proceeds with
respect to the Employee’s death, an amount equal to the lesser of such proceeds
or any unpaid Death Benefit shall be paid to Employee’s estate in a lump sum
within five (5) business days of receipt by Employer.

(d) Severance Payments. Except as otherwise expressly provided for herein,
severance payments owing to the Employee under this Section 7 shall be payable
in a lump sum severance payment to Employee on the Termination Date; provided,
that any such severance payments shall be delayed in the event that Employee is
a Specified Employee and such payments constitute Deferred Compensation to the
extent necessary to comply with the requirements of Section 409A of the Code for
compliant Deferred Compensation and avoid the imposition of excise tax
thereunder.

(e) Vesting of Deferred Awards. In the event of a termination under Section
7(a)(ii) (Without Cause), 7(a)(iii) (Disability), 7(b) (Good Reason), or 7(c)
(Death), or in the event this Agreement shall expire on the Expiration Date,
without renewal or replacement, Employee shall become fully vested in any and
all outstanding deferred share awards, options, or other equity-based
compensation previously awarded to Employee but not yet vested at the time of
such termination. Awards which become vested under this paragraph shall be paid
to Employee within thirty days of the Termination Date, but only to the extent
that making such payments would not result in the imposition of excise tax on
such payments under Section 409A of the Code. In the event that accelerating
such payment would result in the imposition of excise tax on the payments under
Section 409A of the Code, the payments will be delayed until the earliest time
(which time may be the originally scheduled date of payment) at which payment
would be permissible under Section 409A of the Code without resulting in the
imposition of excise tax thereunder.

(f) Certain Definitions

(i) “Proportionate Share” shall mean the dollar amount of Employee’s Incentive
Compensation (determined in good faith in accordance with Employer’s usual and
customary practices) that would have been payable for the year in which the
Termination Date occurs multiplied by a fraction, the numerator of which shall
be the number of days elapsed, as of the Termination Date, in the year of
termination, and the denominator of which shall be 365. Proportionate Share
amounts shall be payable as and when provided in Section 2(b)(ii).

(ii) “Termination Date” shall mean the effective date of termination of
Employee’s employment as specified in the written notice described in this
Section 7.

(iii) Change in Control” means:

(A) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as Amended (the “Act), or Persons acting in
concert (other than the Company, a subsidiary, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owners” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;

(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Company’s Board of Directors (the “Board) and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (A) or
(C) of this Section 7(f)(iii)) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(C) the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction, with the relative
voting power of each such continuing holder compared to the voting power of each
such continuing holder not substantially altered as a result of the transaction;
provided that, for purposes of this paragraph (C), such continuity of ownership
(and preservation of relative voting power) shall be deemed to be satisfied if
the failure to meet such fifty percent (50%) threshold (or to substantially
preserve such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company or such surviving entity
or of any subsidiary of the Company or such surviving entity;

(D) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company; or

(E) the Company ceases to own directly or indirectly a majority of the voting
interests in the Employer; or there is an assignment of this Agreement in
connection with a sale of all or substantially all of the assets of Employer.

Notwithstanding anything herein to the contrary, it shall not be a Change in
Control if following a transaction or series of related transactions described
in Section 7(f)(iii), twenty-five percent (25%) or more of the Company’s then
outstanding voting securities are beneficially owned by a group (as defined in
Section 13(d)(3) of the Act) which group includes Employee and Persons who were
members of the Company’s Section 16 reporting group immediately prior thereto.

(iv) “Deferred Compensation” means any amount that is deemed to be deferred
compensation under (and subject to) Section 409A of the Code and the regulations
promulgated thereunder.

(v) “Specified Employee” has the meaning given to such term by Section 409A of
the Code and the regulations promulgated thereunder.

8. Covenant Not to Compete.

(a) Noncompetition.

(i) Except as provided below, from and after the Effective Date and continuing
until the date that is twelve (12) months following Employee’s last day of
employment, Employee shall not without the prior written consent of Employer
become employed by, or undertake to work for, directly or indirectly, whether as
an advisor, principal, agent, partner, officer, director, employee, shareholder,
associate or consultant of or to, any person, partnership, corporation or other
business entity which is a Major Competitor of Employer. As used herein, (x)
“Major Competitor” shall mean Centerline and its Affiliates, and any other
person or entity whose primary business lines include business lines in which
the Company or its subsidiaries are engaged, unless the net worth of such person
or entity (if privately held) or the market capitalization of such company (if
publicly held) is less than $200 Million and (y) “Affiliate” shall mean any
person or entity controlled by or under common control with any other person or
entity, whether by the ownership of, or the right to control the voting of,
voting securities, by contract, or otherwise. Notwithstanding the foregoing, if
Employer terminates Employee’s employment pursuant to Section 7(a)(ii) of this
Agreement, or Employee resigns pursuant to Section 7(b), and no Change in
Control Bonus has been paid, this Section 8(a)(i) shall not apply.

(ii) From and after the Effective date and continuing until the date that is
twenty-four (24) months following Employee’s last day of employment, Employee
shall not (w) directly solicit any employee of Employer to change employment;
(x) directly solicit any client, customer or investor of Employer or any of its
subsidiaries which closed (in any capacity) a transaction with Employer or any
of its subsidiaries during the last twenty-four (24) months of Employee’s
employment; (y) disclose proprietary or confidential information of Employer or
its subsidiaries, including without limitation, tax structures and solutions,
deal structures, pricing, customer or client lists or information, revenues,
expenses, or other similar information; or (z) knowingly or intentionally
disparage the Company, its products, partners, officers, directors, employees,
affiliates subsidiaries or agents in a manner that Employee could reasonably
anticipate would have a direct, materially adverse effect on the Company (in
consideration for which the Company covenants and agrees that it, through a
director, officer, or employee, will not intentionally or knowingly take any
action that would cause Employee embarrassment, humiliation, or otherwise
directly contribute to him being held in disrepute by the public, or her past,
current, or prospective clients, customers, employees, employers, or vendors).
For purposes of the foregoing restrictive covenant, “confidential information”
does not include information which in accordance with applicable law (a) is or
becomes generally available to the public other than as a result of a disclosure
in violation of this Agreement, (b) was available on a nonconfidential basis
prior to its disclosure, (c) becomes available on a nonconfidential basis from a
person other than Employee or (d) was independently and lawfully developed by
Employee or a third party. The foregoing nonsolicitation covenant shall not
prohibit (x) Employee’s new employer from making employment advertisements in
newspapers, on the Internet or using other similar mass media general
advertising solicitations or (y) Employee or his new employer from soliciting
persons whose employment with Employer was terminated by Employer. The parties
intend for the covenants and agreements of this paragraph and Employer’s
obligation to provide benefits under this Agreement that become vested or
payable before or upon expiration of this Agreement to survive the expiration of
this Agreement.

(b) Reasonable Restrictions. Employee acknowledges that the restrictions of
Section 8(a) above are reasonable, fair and equitable in scope, term and
duration, are necessary to protect the legitimate business interests of
Employer, and are a material inducement to Employer to enter into this
Agreement. Employer and Employee both agree that in the event a court shall
determine any portion of the restrictions in Section 8(a) are not reasonable,
the court may change such restrictions, including without limitation the
geographical restrictions and the duration restrictions, to reflect a
restriction which the court will enforce as reasonable.

(c) Specific Performance. Employee acknowledges that the obligations undertaken
by Employee pursuant to this Agreement are unique and that if Employee shall
fail to abide by any of the restrictions set forth in Section 8(a), Employer
will suffer harm for which there is no adequate remedy at law. Employee
therefore confirms that Employer shall have the right, in the event of a
violation of Section 8(a), to injunctive relief to enforce the terms of this
Section 8 in addition to any other remedies available at law or in equity.

9. Indemnification. The Company and Employer jointly and severally hereby agree
to defend, indemnify and hold Employee harmless, to the maximum extent allowed
by law, from any and all liability for acts or omissions of Employee performed
in any capacity in the course of Employee’s employment (or reasonably believed
by Employee to be within the scope of his/her employment), or at the request of
Employer or the Company; provided that such acts or omissions do not constitute
(a) criminal conduct, (b) willful misconduct, or (c) fraud. Such indemnity shall
include any and all cost, expense and damages incurred by reason of Employee
being made a party to or being a witness or otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative.
Employer shall promptly pay as incurred all Employee’s expenses (including the
reasonable fees and expenses of counsel of Employee’s choosing) incurred in any
matter as to which Employee is entitled to be indemnified under this Agreement
or otherwise and neither Employer nor the Company shall amend, alter or rescind
the indemnification provisions of the Company and Employer’s articles of
incorporation or bylaws that would have the direct or indirect effect of
diminishing or reducing the potential or actual protection or benefits. So long
as the Company or Employer maintains any policy of directors and officers’
liability insurance (or any similar or successor policy), for a period of three
years after the termination of Employee’s employment, the Company and Employer
shall include Employee as a named insured on each such policy with coverage and
benefits no less favorable than those provided to then current senior officers
and directors. Employer shall at all times during the Term of this Agreement
carry Director and Officer liability insurance in commercially reasonable
amounts but in any event not less than ten million dollars ($10,000,000).

10. Miscellaneous.

(a) Complete Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the matters set forth herein and supersedes all
prior understandings and agreements between the parties as to such matters. No
amendments or modifications shall be binding unless set forth in writing and
signed by both parties.

(b) Successors and Assigns. Neither party may assign its rights or interest
under this Agreement without the prior written consent of the other party,
except that Employer’s interest in this Agreement may be assigned to a successor
by operation of law or to a purchaser purchasing substantially all of Employer’s
business, and Employee’s benefits under this Agreement may be assigned by
operation of law to Employee’s heirs, devisees and personal representatives.
This Agreement shall be binding upon and shall inure to the benefit of each of
the parties and their respective permitted successors and assigns.

(c) Severability. Each provision of this Agreement is severable, such that if
any part of this Agreement shall be deemed invalid or unenforceable, the balance
of this Agreement shall be enforced so as to give effect as to the intent of the
parties.

(d) Representations. Employer represents and warrants to Employee that it has
the requisite corporate power to enter into this Agreement and perform the terms
hereof and that the execution, delivery and performance of this Agreement have
been duly authorized by all appropriate company action. Employee represents that
Employee is not a party to any agreement that would be violated by this
Agreement or by Employee continuing employment with Employer as provided herein.

(e) Construction and Venue. This Agreement shall be governed in all respects by
the internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.
The parties to this Agreement agree that jurisdiction and venue in any action
brought pursuant to this Agreement to enforce its terms or otherwise with
respect to the relationships between the parties shall properly lie in and state
or federal court within the State of Maryland. The parties agree that such
jurisdiction and venue are intended to be exclusive and that jurisdiction shall
not properly lie in any other jurisdiction. The parties agree that they will not
object that any action commenced in the foregoing jurisdictions is commenced in
a forum non-conveniens.

(f) Legal Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence, counsel and tax
advisors) incurred by Employee as a result of or in connection with the
negotiation of this Agreement (in an amount not to exceed $2,500).

(g) No Duty to Mitigate. Employee shall be under no duty to mitigate any loss of
income as result of the termination of his employment hereunder and any payments
due Employee upon termination of employment shall not be reduced in respect of
any other employment compensation received by Employee following such
termination.

(h) Compliance with Section 409A. To the extent that Section 409A of the Code
applies to any election or payment required under this Agreement, such payment
or election shall be made in conformance with the provisions of Section 409A of
the Code.

(i) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed given on the date sent if delivered by hand or by
facsimile (with electronic confirmation of delivery), and on the next business
day if sent by overnight courier or by United States mail, postage prepaid, to
each party at the following address (or at such other address as a party may
specify by notice under this section):

If to Employer:

MMA Financial, Inc.
621 East Pratt Street
Suite 300
Baltimore, Maryland 21202
Facsimile: (410) 727-5387
Attention: Chief Executive Officer

If to Employee:

David Kay

3698 Waples Crest Court

Oakton, Va. 22124

Home: 703-620-0263

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date and year first above written.

EMPLOYER:



    MMA FINANCIAL, INC.

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: Chief Executive Officer



COMPANY:



    MUNICIPAL MORTGAGE & EQUITY, LLC

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: Chief Executive Officer




EMPLOYEE:

/s/ David Kay
David Kay

1

Exhibit A

Job Description

TITLE: Chief Financial Officer

DUTIES AND RESPONSIBILITIES:

Chief Financial Officer:
As Chief Financial Officer the Employee’s duties, responsibilities and authority
shall include but not be limited to providing executive leadership to all areas
of accounting, finance, treasury, and tax management for the Company and its
subsidiaries, including:



•   Financial reporting, including SEC and regulatory compliance requirements.



•   All treasury activities, including risk management and the traditional
treasury functions associated with a growing enterprise and the investment
community, as well as capital markets.



•   Budgeting, financial planning, and analysis of results of operations.



•   As required, restructuring of the accounting and finance groups with respect
to improved efficiency and quality of both the staff and the information needed
to operate the business in an effective and efficient manner.



•   All duties customarily performed by the chief financial officers of
companies comparable to the Company, including without limitation the execution
of (a) all management representation letters required by the Company’s outside
auditors, (b) all certifications to the Chief Executive Officer or to regulatory
agencies as may be required by law or by the agencies in order to complete and
file all public filings, and (3) all public filings and other documents for
which the signature of the Company’s (or any subsidiary’s) Chief Financial
Officer is required.

He will assist the Chief Executive Officer and Chief Operating Officer, and
business unit Executives/Senior Managers in analyzing results of operations for
all of the Company’s subsidiaries and lines of business, recommending corrective
actions when they are needed.

He will also be responsible for (1) coordinating in a leadership role completion
of the currently ongoing financial statement restatement; (2) coordinating in a
leadership role efforts to improve operations and organizational risk management
and financial and internal control environment of the Company ; and
(3) attending all meetings of the Audit Committee of the Company’s Board of
Directors (other than executive sessions, which shall be at the discretion of
the Committee).

2